Citation Nr: 0633644	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which found that new and material evidence had 
not been received to reopen a claim for service connection 
for an acquired psychiatric condition, other than PTSD.  It 
is also on appeal from a September 2005 rating decision that 
denied service connection for PTSD.  


FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection 
for paranoid schizophrenia, depression and bipolar disorder.  

2.  Evidence added to the record since the February 1998 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
and does raise a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence, overall, does not 
demonstrate that any current PTSD, or any current acquired 
psychiatric disorder other than PTSD, is related to the 
veteran's active duty, or any assault during service; nor may 
it be so presumed.  





CONCLUSIONS OF LAW

1.  Evidence received since the February 1998 rating decision 
denying service connection for an acquired psychiatric 
disorder, other than PTSD, is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Service connection for an acquired psychiatric disorder 
other than PTSD, or PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

The February 1998 rating decision denying service connection 
for paranoid schizophrenia, depression and bilateral disorder 
is final and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen this claim, the appellant must present or secure new 
and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The February 1998 rating decision denied service connection 
because the veteran's service medical records were negative 
and paranoid schizophrenia was not shown until many years 
after service.  Evidence of record at the time of the 
decision included the veteran's service medical records, and 
some post-service psychiatric treatment records.  

Based on a thorough review of the record, the Board finds 
that the appellant has submitted new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder, other than PTSD.  Evidence submitted 
after the final decision includes the report of an August 
2005 VA examination noting that it was as likely as not that 
the veteran's psychotic condition was in some way triggered 
by the military sexual trauma.  This evidence is material 
within the meaning of 38 C.F.R. § 3.156.  It relates to an 
unestablished fact necessary to substantiate the veteran's 
previously denied claim, and raises a reasonable possibility 
of substantiating the claim under the controlling law.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the U.S. Court of Appeals for 
Veterans Claims (Court) in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim, the appellant has 
been provided with pertinent laws and regulations regarding 
service connection.  He has been given the opportunity to 
review the evidence of record and submit arguments in support 
of the claim.  The appellant has provided testimony on this 
issue.  The appellant's arguments have focused squarely on 
the issue of service connection, not whether new and material 
evidence has been submitted.  Thus, the Board may proceed in 
this case. 

The veteran alleges that he was raped by three men on the 
U.S.S. Midway in September or October 1973.  They threatened 
him with death if he told anyone and therefore he did not 
report the assault.  He said that he did not reboard the ship 
in June 1974 after he heard one of the assailants state the 
veteran would be killed.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Certain chronic diseases, including psychosis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records show that he was seen 
in the Psychiatry Clinic on self-referral from the brig in 
July 1974.  Mental status examination was unremarkable and 
psychiatric intervention was not required.  The remainder of 
the veteran's service medical records are negative for any 
psychiatric complaints, symptoms, findings or diagnoses.  
There is no evidence of psychiatric complaints, symptoms, 
findings or diagnoses within one year of the veteran's 
separation from service.  Because neither claimed psychiatric 
disorder was seen during service, service connection may not 
be established based on chronicity in service or continuity 
of symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because a psychosis was not seen within 
one year of the veteran's separation from service, 
presumptive service connection for an acquired psychiatric 
disorder other than PTSD is not warranted.

Regarding an in-service PTSD stressor, the veteran's service 
medical records are negative for evidence of any injury 
consistent with his claimed assault.  Service personnel 
records show that the veteran was given a Special Court 
Martial in October 1974 for being absent without 
authorization from June 14-27, 1974.  A performance 
evaluation for the period from March to September 1974 
discloses that the veteran disregarded all orders even after 
counseling, disregarded military authority, and disregarded 
the Navy.  The evaluation described the veteran as a 
"trouble maker."

The Board finds that, analyzed together, the veteran's 
service medical and personnel records do not constitute 
probative evidence of the claimed in-service sexual assault.  
38 C.F.R. § 3.304(f).  Although the veteran's personnel 
records do show that the veteran had discipline problems and 
was absent without authorization after the reported date of 
the assault, a psychiatric examination at that time was 
normal/negative.  Further, the veteran did not seek any 
medical treatment for any physical injuries consistent with 
the claimed assault.  Beyond this, the Board must find that, 
overall, the service record provides evidence against these 
claims. 

As indicated above, the veteran's PTSD claim is based on an 
in-service personal assault.  Because personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, No 03-1204 (U.S. 
Vet. App. July 20, 2006), § 3.304(f)(3) provides 
"unequivocally " that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice, as 
will be addressed below.  The Court also stated that 
§ 3.304(f)(3) requires VA to advise personal assault 
claimants that credible supporting evidence of a stressor may 
include (1) "evidence from sources other than the veterans 
service records" or (2) "evidence of behavior changes."  
The Board must provide "a written statement of [its] 
findings and conclusions, and the reasons or bases for those 
findings and conclusions, on all material issues of fact and 
law presented on the record."  38 U.S.C. § 7104. 

In this case, the Board also finds it significant that there 
is no evidence from sources other than the veteran service 
records to corroborate his account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).  There is no evidence that the 
veteran reported the claimed assault to any family, friends 
or clergy while he was on active duty.  

Regarding post-service diagnoses and nexus opinions, the 
veteran has reported VA psychiatric treatment shortly after 
separation from service.  However, VA has determined that 
records of the claimed VA treatment, from the period from 
1974 to 1978, do not exist.  Private records show that the 
veteran was assessed with anxiety neurosis in 1978 after 
having sought treatment in connection with marital conflict.  
VA treatment records show a diagnosis of paranoid 
schizophrenia in 1990.  VA treatment records dated in 2004 
and 2005 show that the veteran was in treatment for PTSD and 
sexual trauma, and relate his history of the inservice 
assault.  They include diagnoses of PTSD, PTSD secondary to 
military sexual trauma, and schizoaffective disorder.  A 
November 2004 assessment report provides a pertinent 
diagnosis of PTSD, chronic, severe, and the opinion that the 
results of the veteran's measures and interview were 
consistent with the diagnosis of PTSD, which was a result of 
the rapes the veteran experienced while in the Navy.  

These medical records provide some support to the veteran's 
claims: they show current diagnoses and relate them to in-
service stressor.  However, their probative value is reduced 
by the fact that they do not provide any explanation or 
rationale or refer to any objective findings in the medical 
record.  The nexus opinions appear to be based on an 
incorrect factual history provided by the veteran.  The Court 
has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  In this case, the Board finds that these nexus 
opinions are entitled to very limited probative value as the 
veteran's history of an inservice assault is not accurate 
based on a review of service medical or personnel records.

The report of an August 2005 VA examination provides that the 
examiner reviewed the veteran's claims file and medical 
record.  The examiner reviewed the veteran's pertinent 
psychiatric records and observed that he had attended a 
cocaine anonymous group, and had been described as suffering 
from PTSD, schizoaffective disorder by history, and 
polysubstance dependency in remission.  The report sets forth 
the examination results in detail.  The veteran endorsed 
numerous psychiatric symptoms, including auditory 
hallucinations, and paranoia.  In addressing the veteran's 
employability, the examiner observed that the veteran had 
"psychotic symptoms."    

In addressing the veteran's PTSD, the examiner said it was 
his opinion that the veteran's primary condition had to do 
with a schizoaffective disorder.  It was as likely as not 
that he also had PTSD.  It was indicated that whether or not 
he had PTSD really had to do with the sort of proof or 
evidence that the sexual assault truly occurred.  The 
examiner noted that he did not review any indicators that the 
assault had truly occurred.  However, it was indicated that 
the veteran did fit the criteria and pattern of a sexually 
assaulted and traumatized individual.  

The report also reflects that the veteran seemed to have 
withheld his maximum effort from the intelligence scale.  The 
veteran was given the MMPI-II and produced an extremely 
exaggerated response set and one whose validity could not 
even be grafted because it was so high.  The Board finds that 
this fact provides evidence against this claim.   

The Axis I diagnosis was schizoaffective disorder, 
polysubstance dependency and PTSD ( as likely as not).  

In an integrated summary and conclusions section, the VA 
examiner observed that the veteran presented in the interview 
as quite frantic and labile.  There were clinical notes in 
the record suggesting PTSD as well as schizoaffective 
disorder.  The examiner stated the opinion that the veteran 
did fit the criteria for a diagnosis of PTSD.  However, the 
examiner was skeptical of that diagnosis.  There were 
numerous credibility issues including the fact that the 
veteran was quite theatrical and dramatic, he had withheld 
his maximum effort to portions of the examination, and his 
MMPPI-II profile was so extremely exaggerated and overall 
invalid.  The veteran was certainly intelligent enough to 
have produced a valid MMPI-II profile.  

The Board has reviewed this part of the report and finds that 
this provides very serious evidence against the claim, 
providing clear evidence of exaggeration in order to obtain 
VA benefits.  

A further indication of the likelihood that other 
professionals believed the veteran to have PTSD was the fact 
that he was currently a patient at a noted PTSD sexual 
assault center in Florida.

The examiner stated that it was his opinion that it was as 
likely as not that the veteran did suffer from PTSD, 
secondary to military sexual trauma and that his psychotic 
condition was in some way triggered by that trauma. 

Overall, the August 2005 VA examination report constitutes 
weak evidence in support of the veteran's claim.  It does 
show current diagnoses and relate them to service.  However, 
the nexus opinion is based on the inaccurate factual history 
provided by the veteran and thus suffers from the same 
weaknesses as the nexus opinions set forth in the 2004 and 
2005 VA treatment records.  

In addition, the diagnosis of PTSD is weak and equivocal.  
The examiner describes himself as skeptical of the diagnosis, 
identifying numerous credibility issues (the veteran was 
quite theatrical and dramatic and had withheld his maximum 
effort to portions of the examination, and his MMPPI-II 
profile was so extremely exaggerated and overall invalid).  

The Board has reviewed articles and documents submitted by 
the veteran.  However, these documents are too general in 
nature to provide, alone, the necessary evidence to support 
either of the veteran's claims.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The documents in the current case do not 
provide statements for the facts of the veteran's specific 
case.  Therefore, the Board concludes that they do not show 
to any degree of specificity a relationship or connection 
between his service, or any assault during service, and 
either claimed disorder.  

The veteran's own contentions do not support his claims.  The 
veteran is not competent to diagnose the etiology of his own 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, the veteran's 
assertions cannot constitute competent medical evidence that 
any current psychiatric condition was incurred during or as a 
result of active duty, or any assault during service.  

Most importantly, the Board has had the opportunity to hear 
the veteran's testimony and review the record in detail.  
Based on this review, the Board finds that the veteran is not 
a credible historian regarding the events he alleges in 
service.  The veteran's long history of drug abuse is clear.  
The initial treatment of his disorders makes no reference to 
his service or problems in service, indicating instead 
disorders that began well after service, related to problems 
that have no connection with service, providing highly 
probative evidence against this claim.  VA records from 1998, 
in which the veteran makes little reference to problems 
related to service, but instead cites to other problems with 
no relationship to service, provides particularly damaging 
evidence against these claims 

Because of these inconsistencies, the Board finds that the 
probative value of his allegations is compromised.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.
    
Overall, the Board must make a factual determination against 
a finding that the assault during service ever occurred.  
Service and post-service records clearly reveal disorders 
that began after service with no connection to service and 
clear indications that the veteran's credibility or his 
recollection of events must be questioned.  In this regard, a 
medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
can not reject a medical opinion simply because it is based 
on a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g.,Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, he Board finds that the history is inaccurate.  The 
claims are denied.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2002, May 2005, 
December 2005, March 2006 and April 2006; rating decisions 
dated in February 2003 and September 2005; statements of the 
case dated in September 2003 and January 2006; and 
supplemental statements of the case dated in March 2004 and 
April 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Correspondence to the veteran dated in March 
and April 2006 provided Dingess notice.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant these claims.  Moreover, neither the veteran 
nor his representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  With regard to the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the veteran's claim for 
service connection for an acquired psychiatric disorder other 
than PTSD was reopened, notice of the new and material 
standard is not required. 

The Board further observes that these documents provided the 
relevant notice with respect to the claim to reopen and the 
underlying service connection claim.  Thus, the Board may 
adjudicate the issue of entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD, without 
prejudice to the veteran.

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  VA made efforts to obtain identified 
VA treatment records dated in the 1970's but documented that 
they were unavailable.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

VA has also conducted a VA examination with respect to the 
PTSD claim on appeal.  VA need not conduct an examination 
with respect to the claim for an acquired psychiatric 
disorder other than PTSD because the information and evidence 
of record contains sufficient competent medical evidence to 
decide this claim.  38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      
  

ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
other than PTSD, is reopened.  

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


